Newcomb, P. J.,
These plaintiffs, each the owner of real estate, join in this bill to restrain the defendants as follows:
(а) “Prom giving any force and effect to or making any assessment other than the last triennial assessment, with the exception of the changes and'corrections authorized by the Act of June 26, 1931, P. L. 1379.”
(б) “Prom proceeding with the assessment for the year 1933, except in accordance with the terms and provisions of the said Act of June 26, 1931.”
*532(c) “From giving any force and effect to any assessments made for the year 1933, except those made in accordance with the terms and provisions of the Act of June 26, 1931.”
Needless to say, the relief asked for is rather unique. It is founded upon averments that serve only to show that defendants are proceeding in their official capacity to make such changes and revisions in and about the valuation of taxable property as are authorized by the statute cited.
As might be expected, the bill is challenged by preliminary objections upon the familiar ground that the very law under which defendants are proceeding provides its own specific remedy for any failure on their part to observe the requirements of the law, to wit, by an appeal of the like force and effect as an appeal taken from the triennial assessment.
For that reason, the objections are sustained and the bill is dismissed at plaintiff’s cost. Prom William A. Wilcox, Scranton, Pa.